Citation Nr: 0901612	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Sioux Falls, South Dakota.  The issue before 
the Board today was remanded in May 2007 for further 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

As an initial matter, the Board notes that correspondence was 
sent to the veteran in May 2007, March 2008, and September 
2008 that was returned undeliverable.  The former was an 
inquiry from the Board as to whether the veteran desired a 
DRO or Board hearing on those issues on appeal not discussed 
at the February 2005 DRO hearing, including tinnitus.  The 
March 2008 notice was a supplemental statement of the case.  
Following an address search in September 2008, the 
supplemental statement of the case was sent to a new address; 
it too was returned to VA.  

In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  If he does not so, there 
is no burden on the part of the VA to "turn up heaven and 
earth" to find him.  Id.  In the present case, the Board is 
satisfied that VA has made reasonable attempts, including 
performing a search to obtain his latest address, to find the 
veteran in order to provide him apprised of his current claim 
on appeal.  It is interesting to note that a number of 
notices, including the Board's May 2007 decision and a June 
2007 development letter, were mailed to the veteran's last 
known address of record without being returned undeliverable.  

Given the circumstances of this case, and the nature of the 
correspondence sent to the veteran, the Board finds that VA's 
efforts are sufficient in light of Hyson.  As such, it is 
assumed that the veteran does not desire a hearing as to the 
issue of service connection for tinnitus.  Similarly, no 
remand is necessary to locate the veteran so that he might be 
provided a copy of the March 2008 supplemental statement of 
the case.  As discussed below, the June 2007 development 
letter was not returned to VA; thus, it is presumed that it 
was received by the veteran.  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
Seeing as no additional evidence or argument was associated 
with the claims file following the Board's May 2007 remand, 
the evidence reviewed in the readjudication of the claim, as 
provided in March 2008 supplemental statement of the case, 
was no different from that evidence already of record at the 
time of the prior adjudication.  Therefore, it is difficult 
to understand how the veteran would be prejudiced from not 
having an opportunity to respond to the March 2008 
supplemental statement of the case.  (The Board acknowledges 
that the veteran's Social Security Administration (SSA) 
records were not of record at the time of the November 2004 
statement of the case; however, none of these records 
reference tinnitus.  Thus, they were not pertinent to the 
veteran's tinnitus claim, and a supplemental statement of the 
case was not required.  See 38 C.F.R. § 20.1304(c) (2008).)


FINDING OF FACT

The competent evidence fails to demonstrate that tinnitus is 
related to the veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a June 2007 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
June 2007 letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2007 letter provided this notice to the 
veteran.  

The June 2007 letter was sent to the veteran after the 
September 2003 rating decision.  However, to the extent that 
the notice was not given prior to the initial adjudication of 
the claim in accordance with Pelegrini II, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice provided to 
the veteran in June 2007 fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and a 
March 2008 supplemental statement of the case was sent to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Of course, as discussed above, this supplemental 
statement of the case never reached the veteran as it was 
returned undeliverable following two attempts to two 
different addresses.  

Nevertheless, the Board finds that a remand is unnecessary 
because the record fails to show that the veteran did not 
receive the June 2007 VCAA letter.  And following the receipt 
of this letter the veteran was provided sufficient 
opportunity to submit additional information and evidence.  
Thus, he was given a meaningful opportunity to participate in 
the adjudicatory process.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  Records pertaining to the veteran's SSA 
disability claim are also of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, the 
veteran was afforded a VA examination with respect to the 
issue on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection for tinnitus was denied by RO rating 
decision dated in September 2003.  The veteran appealed this 
decision; the record reflects that he reports constant noise 
exposure during service due to working on a line crew 
recovering and launching planes.  See Report of Contact dated 
June 24, 2003.  After careful consideration, the Board finds 
that the preponderance of the competent evidence is against 
awarding service connection for tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran is already service-connected for left ear hearing 
loss incurred during service.  As noted in the September 2003 
RO rating decision, the veteran's service separation 
examination reflects left ear hearing loss which meets the 
definition of a disability for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2008).  The Board finds that the 
incurrence of a left ear hearing loss disability during 
service, when considered in conjunction with the veteran's 
lay statements as to in-service noise exposure, is sufficient 
evidence to show in-service acoustic trauma.  However, 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  

In the present case, the veteran's service treatment records, 
including his March 1978 service separation examination, fail 
to reveal any evidence of treatment, diagnosis, or complaints 
of tinnitus during service.  Furthermore, none of the 
competent evidence of record, including the veteran's own lay 
statements, suggests that he has experienced chronic tinnitus 
since service.  See, e.g., August 2003 VA Examination Report 
(veteran did not report that tinnitus began during service).  
See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(veteran is competent to present evidence of continuity of 
symptomatology).  Under these circumstances, the critical 
question in the present appeal is whether the veteran's 
current claimed tinnitus is etiologically related to service.  
See 38 C.F.R. § 3.303(a), (b), and (d).

The veteran submitted to VA examination in August 2003.  At 
such time, he reported intermittent tinnitus, which he 
described as "infrequent and insignificant."  The veteran 
did not indicate that his tinnitus began during service.  As 
noted above, the veteran reported in-service noise exposure 
from launching and recovering airplanes; he also stated that 
he occasionally wore ear protection during service.  Pre- and 
post-service noise exposure included factory work, 
construction work (two months), woodworking (recreational), 
and guitar playing.  Following a thorough interview, 
examination, and review of the claims file, the examiner 
concluded that the veteran's tinnitus is 'less than likely' 
the result of his military service.  This opinion was based 
on the lack of in-service complaints, the veteran's 
description of his tinnitus as "infrequent and 
insignificant," and the possibility that his tinnitus might 
be due to sinus problems and seasonal allergies.  See also 
Pioneer Memorial Clinical Record dated September 16, 2002 
(veteran has a problem of chronic sinusitis).  

In light of the careful consideration of all the relevant 
evidence, as demonstrated by the rationale provided with the 
etiological opinion, the Board will afford the August 2003 
examination report considerable probative weight as an expert 
medical opinion specifically addressing the issue of nexus 
between the veteran's tinnitus and his military service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 
2008).

In addition to the negative VA nexus opinion, the Board 
observes that the nearly thirty lapse in time between the 
veteran's active service and the first competent evidence of 
tinnitus (August 2003 VA examination) weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, although the veteran has not expressly asserted that 
his tinnitus is related to his military service, the Board 
notes that any such lay contention would not be competent 
evidence sufficient to establish a nexus between his current 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, no probative competent evidence exists of a 
relationship between the veteran's currently diagnosed 
tinnitus and any acoustic trauma incurred during service. 
 Rather, the competent evidence of record, particularly the 
veteran's service medical records, the lapse in time between 
service and the first documented complaints, and the August 
2003 VA medical opinion, preponderates strongly against a 
finding that the veteran has tinnitus related to service or 
any incident thereof.  Accordingly service connection for 
tinnitus must be denied.  38 U.S.C.A. § 1131, 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 
3.303.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


